Bruce, Ch. J.
The purpose of this action is to test the! validity of the so-called Teachers’ Insurance and Retirement Fund Act. It comes before us on an appeal from a judgment directing and commanding the defendant, as county treasurer of Ransom county, to set aside from the county tuition fund a sum equal to 10 cents for each child of school age, and to transmit the same to the state treasurer as required by § 1515 of the Compiled Laws of 1913 as amended by chapter 140 of the Laws of 1915.
*588Section 1515 as amended, provides: “Each county treasurer shall annually set aside from the county tuition fund a sum equal to 10-cents for each child of school age in his county and shall transmit this sum to the state treasurer in the same manner that others are transmitted to the state treasurer at the same time that he transmits the funds received from the school boards and the boards of county commissioners in accordance with § 19, and shall certify under oath to the board of trustees of the teachers’ insurance and retirement fund the amount so transmitted to the state treasurer. The state treasurer shall credit all moneys received in accordance with this section to the fund designated as the teachers’ insurance and retirement fund.”
The other provisions of the so-called Teachers’ Insurance and Retirement Fund Act provide for an assessment on the wages of the teacher to a small amount, which is retained out of his salary. They further provide that these assessments, as well as the 10 cents for each child paid out of the county-tuition fund, shall be transmitted to the state treasurer, and together make up the general insurance or pension fund. See chap. 251 of the Laws of 1913 as amended by.chap. 140 of the Laws of 1915. See also §§ 1495-1528 of the Compiled Laws of 1913.
The sections creating the county-tuition fund, from which the payment to the teachers’ fund is authorized, are as follows:
Section 1224 (Compiled Laws of 1913) : “The county auditor of each county shall at the time of making the annual assessment and levy of taxes levy a tax of $1 on each elector in the county for the support of public schools, and a further tax of 2 mills on the dollar on taxable property in the county, to be collected at the same time and in the same manner as other taxes are collected, which shall be apportioned by the county superintendent of schools among the school districts of the county.”
Section 1225: “It shall be the duty of the county auditor, on or before the third Monday in February, May, August, and November in each year, to certify to the county superintendent of schools the amount of such county-tuition fund, which the county superintendent of schools shall apportion among the several school districts in the same manner as provided for the apportionment of the state-tuition fund. The county superintendent shall file with the county auditor and *589the county treasurer a certified statement showing the amount apportioned to each district.”
The defendant and appellant contends that chapter 251 of the Laws of 1913, as amended by chapter 140 of the Laws of 1915, or the so-called Teachers’ Insurance and Retirement Fund Act, is unconstitutional. He maintains that it is in conflict with § 175 of article 11 of the Constitution of North Dakota, which provides that “no tax shall be levied except in pursuance of law, and every law imposing a tax shall state distinctly the object of the same, to which only it shall be applied.”
He maintains that the act, though attempting to create a teachers’ insurance and retirement fund, does not provide for the levy of the tax directly, but attempts to reach into a fund created for another purpose to carry out its object. He contends that persons who have served as teachers for a specified number of years, regardless of the place or places where their services were actually rendered, are entitled to the benefits of the act. He submits that a person teaching in a school in one part of the state is not giving his service to the support of the schools in another part of the state, or, in other words, funds raised by taxation for the support of the schools in one county are used for past or present services performed in another county; and this he claims cannot be done. He maintains that the county tuition fund, created by § 1224 of the Compiled Laws .of 1913, and from which the payment to the teachers’ insurance fund is sought to be made, is a local tax, which is provided for a local purpose, that is to say, for the use of the respective school districts; and that when a portion of it is taken for a general fund, such as the state teachers’ insurance and retirement fund, and distributed among teachers throughout the whole of the state, such moneys are unlawfully diverted.
We find no merit in any of the propositions urged. Section 1224 of the Compiled Laws of 1913, and which creates the tuition fund, appears as § 102 of chapter 62 of the Laws of 1890 and later as § 117 of chapter 266 of the 'Laws of 1911. The last chapter was a carefully prepared codification of the school laws of the state. Its title is: “An Act to Provide a System of Free Public Schools for the State of North Dakota.”
It is very clear from a perusal of the whole act that it was not local *590in its nature, nor was education deemed to be local in its nature, but an affair and concern of tbe whole state. It is also clear that, in maintaining the schools and in levying the taxes therefor, the counties ana localities are merely acting as agencies of the sovereign state. Section 1224 of the Compiled Laws of 1913 does not, as contended by counsel for appellant, authorize the levy of these taxes by or for the use of the districts, or for a local purpose. The purpose is a state purpose, which recognizes the value of an intelligent citizenship, and is, to a large extent, that poor districts shall have a fund which is outside of, and not dependent upon, their own territory. It is levied by the county, and not by the school districts. The apportionment is not made in accordance with the values of the property in the respective school districts, but in accordance with the number of school children of school age residing therein. Furthermore, it is provided that no apportionment can be made, unless the requirements of § 1216 of the Compiled Laws of 1913 as to the length of the school year, etc., have been complied with. The statute, in short, is an act of the legislature, and not of the locality. It is an exercise of the state taxing power. It furnishes a donation to the respective schools and a fund for the common-school purposes. Such being the case, there is no reason whatever why a portion of this fund may not be used in the payment of the teachers’ pensions, provided that purpose is a general public school purpose; and that the purpose is a public school purpose we have no doubt.
The “power to grant pensions,” says the Supreme Court in United States v. Hall, 98 U. S. 343, 25 L. ed. 180, “is not controverted, nor can it well be, as it was exercised by the states and by the Continental Congress during the War of the Revolution; and the exercise of the power is coeval with the organization of the government under the present Constitution, and has been continued without interruption or question to the present time.” Under this broad interpretation of promoting the general welfare, there is no doubt that Congress can provide pensions for civil officers or for Live school-teachers of our land, and that the encouragement of education is a public purpose inextricably connected with the general welfare policies of our nation and states. See also Brodhead v. Milwaukee, 19 Wis. 658, 88 Am. Dec. 711. See also discussion and cases cited in State ex rel. Linde v. Taylor, 33 N. D. 76, 117, L.R.A. —. —. 156 N. W. 561.
*591If public education and the granting of pensions to teachers is a function of the Federal government and -within its implied powers, how much more must the pensioning of teachers be a function of the several state governments, whose powers are not delegated, but inherent % That education is a matter of public concern, indeed, needs no argument. The premise was laid in the famous northwest ordinance which is copied in § 141 of our Constitution, and which provides:
“A high degree of intelligence, patriotism, integrity and morality on the part of every voter in a government by the people being necessary in order to insure the continuance of that government, and the prosperity and happiness of the people, the legislative assembly shall make provision for the establishment and maintenance of a system of public schools which shall be open to all children of the state of North Dakota, and free from sectarian control. This legislative requirement shall be irrevocable, without the consent of the United States and the people of North Dakota.”
Surely, the providing of a permanent teachers’ insurance fund which shall give dignity to the profession, encourage persons to enter into it, and provide for old age, is a “provision for the establishment and maintenance of a system of public schools.”
A tax levied for this purpose is not a donation to any person, nor is it forbidden by § 185 of article 12 of the Constitution, which provides that “neither the state nor any county, city, township, town, school district or any other' political subdivision shall loan or give its credit or make donations to or in aid of any individual, association or corporation, except for [the] necessary support of the poor, etc.”
It is merely in the nature of an added salary allowance to public servants. If all of the people of the state may be taxed to pay the salaries of the state superintendent of public instruction and the state high school inspector, whose duties are largely to supervise the schools and their teachers, if they may be taxed to support the normal schools and the state universities, which train teachers, they may certainly also be taxed in order to provide a fund which shall increase the efficiency of the teachers themselves, and aid and encourage them to devote their lives to a profession which, though essential to our civilization, has been but poorly encouraged, and has too often been merely looked upon as a stepping stone to other employments.
*592Nor does the act in any manner violate § 155 of the Constitution, which provides that “no tax shall be levied except in pursuance of law, and every law imposing a tax shall state distinctly the object of the ■same, to which only it shall be applied.”
The use of a portion of the county-tuition fund for the formation of a teachers’ retirement fund is germane to the general purposes for which the county-tuition fund was raised. It was for school purposes. The purpose of chapter 266 of the Laws of 1911, and the purpose of the levying of the tax, was, as given by its title, “To Provide a System of Free Public Schools for the State of North Dakota.” All that the act ■creating the pension fund does is to state how some of this money shall be used. The granting of pensions is germane to the general purpose of the general act. An exact enumeration of all the items of expenditure to which the revenue of the state may be applied is neither practical nor required by the constitutional provision cited. See Stinson v. Thorson, 34 N. D. 372, 158 N. W. 351; 27 Cyc. 728.
Nor, as we have before said, is there any merit in the contention that the residents of one district will be compelled to pay taxes for the support of teachers in another. As was said by Judge Christianson in the ease of State ex rel. Linde v. Taylor, 33 N. D. 76, 116, L.R.A. — , —, 156 N. W. 576: “We are aware of no constitutional requirement that taxes levied for a general public purpose must be expended and disbursed in the taxing district in which they are collected. If this were true, every department, not only of the state, but also of county government, would soon cease to operate.”
The judgment of the District Court is affirmed.”